Citation Nr: 0812319	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Following a reopening of the veteran's claim and 
remand for further development in February 2004, the 
veteran's case was readjudicated by the Board which in a 
September 2005 decision, denied service connection for the 
heart disorder.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), which in an October 
2007 decision reversed the September 2005 decision and 
ordered the Board to readjudicate the claim with a grant 
based on aggravation.  Specifically the Court determined that 
the Board in denying the claim misapplied 38 U.S.C.A. § 1111 
when it determined that the veteran's heart disorder 
preexisted service but was not aggravated by service.  The 
Court agreed that the evidence clearly and unmistakably 
showed that the veteran's heart condition preexisted service, 
but determined that the Board's finding that the evidence 
demonstrated that the heart disorder was not aggravated by 
service was clearly erroneous.  The Court found that the 
Board needed to have clear and unmistakable evidence in order 
to rebut the presumption of aggravation and that the evidence 
relied upon by the Board in its denial failed to meet this 
strict criteria.  Thus, the Court ordered the Board to 
properly weigh the evidence in accordance with the clear and 
unmistakable criteria and to grant service-connection for the 
heart disorder based on aggravation.  

The matter is returned to the Board which will now adjudicate 
the claim in accordance with the Court's decision and order. 



FINDINGS OF FACT

1.  The record contains evidence establishing that the 
veteran had a heart disorder, characterized as rheumatic 
heart disease, that preexisted his reentry into active 
service.

2.  The evidence reflects that the veteran's heart disorder, 
characterized as rheumatic heart disease, was aggravated 
during active service.


CONCLUSION OF LAW

A preexisting heart disorder, characterized as rheumatic 
heart disease, was aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Review of the service medical records shows that on entrance 
examination in August 1976, the veteran had a grade II 
systolic apical murmur that was not disqualifying.  A January 
1977 notations indicating a diagnosis of mitral 
insufficiency, probably of rheumatic etiology.  Additional 
January 1977 notations show the veteran had chest pains, but 
had a normal echocardiogram examination.  A February 1977 
Medical Board Proceedings report indicates that the veteran 
had rheumatic heart disease with mitral valve regurgitation, 
which existed prior to service and was not aggravated by 
service.  At this time, the veteran was totally asymptomatic, 
active, and able to perform his normal duties.  The veteran 
was discharged from active service in March 1977.

Records from the Birmingham VA Medical Center dated in 1979 
show the veteran was treated for mitral valve prolapse, and 
chest pain secondary to the valve prolapse.

Copious records received from the Social Security 
Administration (SSA) essentially show the extensive treatment 
the veteran has received over time for various health 
problems, including heart problems.  Per the SSA records, the 
veteran has been deemed disabled for SSA purposes since March 
1998.  His primary diagnosis causing disability was 
hypertension, and his secondary diagnosis causing disability 
was status post mitral valve prolapse.

A November 2002 statement from M. Valles, M.D., indicates 
that the veteran was discharged after 10 months of military 
service when he was found to have mitral valve disease, 
decompensating during training activities.  The etiology was 
identified as rheumatic heart disease, and he eventually 
required mitral valve replacement due to the severity of the 
problem.  Dr. Valles noted that the veteran participated in 
team sports during his school years after passing a yearly 
physical examination clearing him for these activities.  The 
veteran was also cleared for military service after 
undergoing a careful examination by military health 
professionals, and that it was only after several months into 
military training activities, that the veteran became 
symptomatic, requiring aggressive medical management and was 
finally discharged from service due to his disability.  
Furthermore, Dr. Valles noted that this case was discussed 
with the veteran's cardiologist and, even though it was 
recognized the rheumatic etiology of the disease, it was Dr. 
Valle's opinion that the arduous and strenuous activities 
during his military training activities played an important 
role in his decompensation.

Private records received in 2004, from L. Slavich, D.O., and 
the Randolph County Hospital dated from 1978 to 1979, and 
from 1995 to 2004 show the veteran was treated for various 
disorders, including tachycardia secondary to gastric 
retention, gastritis with pylorospasm, rheumatic heart 
disease, pulmonary hypertension, mitral regurgitation, 
coronary artery disease, angina, mitral valve replacement, 
coronary artery bypass grafting, and other gastrointestinal 
and rectal problems.

Additional private treatment records received in 2004, from 
East Alabama Cardiovascular Associates dated in 2002, show 
the veteran was treated for angina, single-vessel coronary 
artery disease, and left heart catheterization.

Lastly, following a reopening of the veteran's claim in the 
February 2004 Board decision/remand, the veteran underwent a 
VA examination in April 2005, per the Board remand, in order 
to obtain a medical opinion in this case.  The April 2005 VA 
examination report shows that the examiner reviewed the 
veteran's claims files and took into consideration the prior 
medical history, which included a history of the veteran 
having been hospitalized with swollen joints in his legs as a 
child as well as his subsequent history of heart problems 
shown during and after service.  Upon examination of the 
veteran and his history, the veteran was diagnosed with 
childhood rheumatic fever involving the mitral valve and 
causing rheumatic mitral valve disease, severe rheumatic 
mitral valve disease and severe mitral regurgitation 
requiring mitral valve replacement in 1998, and normal 
artificial mitral valve function.  The veteran also had 
coronary artery disease requiring stent placement and daily 
medical treatment, stable; congestive heart failure requiring 
treatment with laxis, stable; and elevated cholesterol 
treated with Zocor also being a risk factor for coronary 
artery disease.  In the examiner's opinion, the veteran had 
childhood rheumatic fever which involved his mitral valve.  
The veteran's heart murmur during service was mitral 
regurgitation due to rheumatic heart disease, although no 
decompensation was noted during military service, per the 
examiner's review of the veteran's claims files and medical 
history.  No aggravation of the mitral valve disease during 
military service was identified.  Although the veteran's 
mitral valve disease manifested within a year of the 
veteran's discharge, the increase in severity of the mitral 
valve disease in 1998, more than 20 years after discharge 
from active service, was more likely than not a natural 
progression of his military valve disease.  Therefore 
according to this examiner, no service connection was 
identified for the increased severity that occurred in 1998.

Based on review of the evidence, the Board does find that the 
clear and unmistakable evidence does reflect that the 
veteran's heart disorder did preexist his entry into service 
in August 1976.  The service medical records as discussed 
above clearly establish that he had heart manifestations such 
as mitral valve regurgitation found to be of rheumatic origin 
and preexisting service.  

The post-service medical evidence does not contradict the 
findings from the service medical records, but confirm that 
his post-service heart disorder was rheumatic in nature and 
that he suffered rheumatic fever in childhood, based on the 
medical history as well as the clinical findings.  As there 
is no evidence that contradicts the evidence suggesting that 
the veteran's heart disorder is rheumatic in origin and 
preexisted service, this evidence is clear and unmistakable 
evidence that the heart disorder preexisted service.  

Having found that the clear and unmistakable evidence 
reflects the heart disorder to have preexisted service, as 
discussed by the Court in Wagner, supra, the VA must now show 
by clear and unmistakable evidence that the preexisting 
disability was not aggravated during service.  

In this case, it has not been shown by clear and unmistakable 
evidence that there was no aggravation of the preexisting 
disability and the claim must be resolved in the veteran's 
favor.  A review of the available medical evidence in the 
claims file reflects that he had some heart manifestations in 
service, including the nondisqualifying murmur noted on 
entrance in August1976, and the mitral valve manifestations 
noted in the records as well as on Medical Board from January 
and February 1977, but with actual pathology not shown until 
1978 and 1979 when the veteran was treated for mitral valve 
prolapse, and chest pain secondary to the valve prolapse and 
deemed to have rheumatic heart disease.  Such evidence is 
presumptive of aggravation.  Thus, clear and unmistakable 
evidence is needed to rebut a presumption of aggravation.  

Although the VA examination of April 2005 gave an unfavorable 
opinion of the veteran's heart disability not being 
aggravated by his service, this unfavorable opinion at best 
suggests that it was more likely than not that an increase in 
severity of the mitral valve disease in 1998 was a natural 
progression of his mitral valve disease.  In giving this 
opinion, the examiner conceded that the mitral valve disease 
manifested within a year.  The language from the examiner 
that the progression this heart disorder "more likely than 
not" was due to natural progression as opposed to inservice 
aggravation does not meet the strict criteria for clear and 
unmistakable evidence needed to rebut a presumption of 
aggravation.  While such language may suffice to establish a 
preponderance of evidence, it does not establish clear and 
unmistakable evidence that there was no aggravation of the 
heart condition from service, as it leaves open the 
possibility that reasonable minds could differ in giving an 
opinion as to whether aggravation took place.  In order to 
support a conclusion that the evidence of record is clear and 
unmistakable, the evidence must be so convincing that 
reasonable minds could not differ.  See Fugo v. Brown, 6 Vet 
App. 40, 43 (1993).  The clear and unmistakable evidence 
standard is an onerous one and requires that the no 
aggravation result be undebatable.  Cotant v. Principi, 17 
Vet App 116, 131 (2003).  

In this case, there is favorable evidence as discussed above, 
the November 2002 statement from Dr. Valles which notes that 
the veteran participated in team sports during his school 
years after passing a yearly physical examination clearing 
him for these activities, and that he was also cleared for 
military service after undergoing a careful examination by 
military health professionals.  However, it was only after 
several months into military training activities, that the 
veteran became symptomatic, requiring aggressive medical 
management and was finally discharged from service due to his 
disability.  As such, it was Dr. Valles' opinion that the 
arduous and strenuous activities during his military training 
activities played an important role in his decompensation.  
Such an opinion provided by a credible and competent medical 
professional, verifies the fact that reasonable minds differ 
in the opinion as to whether the veteran's preexisting heart 
disorder was aggravated by active service.  

Thus, service connection is warranted for a rheumatic heart 
disorder on the basis of inservice aggravation of a 
preexisting disorder.




ORDER

Service connection is granted for rheumatic heart disorder. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


